DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Claims 1 and 13 recite, "a grasping portion positioned oppositely to said grasping portion".  The specification does not provide any additional disclosure on how a portion can be opposite itself.  For purposes of examination, the drawings show the grasping portion 26 (fig. 3) opposite the smoking portion 22.  Any prior art that shows a grasping portion opposite a smoking portion or mouthpiece will be considered to meet the limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 099915 (hereinafter DAVIS).
Regarding claim 1, DAVIS discloses a cigar or cigarette holder having a conical or other opening (Page 1, lines 21-23).  DAVIS discloses A fitting member (Figs. 5-7, combination of inner leaves d, outer leaves e, mouthpiece a, cone n, cylindrical portion g, and screw plug h)  having a smoking portion (mouthpiece a) and a grasping portion (combination of inner leaves d and outer leaves e) positioned oppositely to said grasping portion.  DAVIS further discloses A securing member (Fig. 7, combination of holder b and k) fitted about said fitting member for securing said article for smoking within grasping portion of said fitting member.
Regarding claim 2, DAVIS discloses the device of claim 1 as discussed above.  DAVIS further discloses said grasping portion is extendable.  (Page 1, lines 71-74).  When the combination of inner leaves d and outer leaves e flex to receive the cigar or cigarette they extend, thus making them extendable.  
Regarding claims 3 - 5, DAVIS discloses the device of claim 1 as discussed above.  DAVIS further discloses said grasping portion is flexible and said grasping portion grasps one end of said article for smoking and said grasping portion can grasp an article for smoking of diverse sizes.  (Page 1, lines 21-34).
Regarding claims 6-10, DAVIS discloses the device of claim 5 as discussed above.  DAVIS further discloses that the device can cones may be contracted or expanded to various sizes to adapt itself to the size of the cigar or cigarette and hold same securely in the holder (Page 1, lines 21-34).  
Regarding claim 11, DAVIS discloses the device of claim 1 as discussed above.  DAVIS further discloses said fitting member and said securing member are two detachable, interconnecting parts. (Fig. 7, shows the two portions detached).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by DAVIS as discussed above or, in the alternative, under 35 U.S.C. 103 as obvious over DAVIS in view of "Influence of cigarette circumference on smoke chemistry, biological activity, and smoking behaviour" (hereinafter McADAM).
Regarding claims 6-10, DAVIS discloses the device of claim 5 as discussed above.  DAVIS may not explicitly disclose grasping an article for smoking have at least a diameter of 1 – 10 mm.
DAVIS discloses that the device can cones may be contracted or expanded to various sizes to adapt itself to the size of the cigar or cigarette and hold same securely in the holder (Page 1, lines 21-34). DAVIS does not disclose specific dimensions of the device, only that both cigars and cigarettes can be held securely.
McADAM teaches cigarettes with reduced circumference which are increasingly popular in some countries (abstract).  McADAM teaches cigarettes can have a circumference ranging from as low as 10 mm up to 70 mm.  This is equivalent to 3 mm up to 22 mm diameter when solving the mathematical equation
            
                C
                i
                r
                c
                u
                m
                f
                e
                r
                e
                n
                c
                e
                =
                (
                d
                i
                a
                m
                e
                t
                e
                r
                )
                π
            
        
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVIS to accommodate a range of diameters of cigarettes as taught in McADAM.  A person of ordinary skill in the art would obviously recognize that the device of DAVIS is dimensioned to accommodate a wide range of cigarettes.  Since DAVIS discloses the advantage of a single device to hold various diameters, the workable ranges would be altered by a person of ordinary skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of DAVIS to have an insert that can accommodate the ranges of the instant application since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a 
Claims 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS as applied above in view of US 1308113 A (hereinafter RITTASE).
Regarding claim 12, DAVIS discloses the device of claim 1 as discussed above.  DAVIS does not explicitly disclose said fitting member and said securing member form one non-detachable part.
RITTASE teaches a cigar holder with an engaging portion 3 (Figs. 1-3).  The engaging portion has strips which allows the portion to expand and contract to accommodate larger or smaller cigars (Page 1, lines 74-87).  The device shown is a unitary construction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVIS to provide said fitting member and said securing member form one non-detachable part s as taught in RITTASE.  A person of ordinary skill in the art would optionally provide a detachable device or a device of unitary construction.  The engaging portion of RITTASE is a known equivalent to the grasping portion of DAVIS.  Since the prior art teaches both devices for identical purposes, securely In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.", see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
Regarding claim 13, DAVIS discloses a cigar or cigarette holder having a conical or other opening (Page 1, lines 21-23).  DAVIS discloses a removable mouthpiece (Fig. 1, mouthpiece), a fitting member (Figs. 5-7, combination of inner leaves d, outer leaves e, mouthpiece a, cone n, cylindrical portion g, and screw plug h)  having a smoking portion (mouthpiece a) and a grasping portion (combination of inner leaves d and outer leaves e) positioned oppositely to said grasping portion.  DAVIS further discloses a securing member (Fig. 7, combination of holder b and k) fitted about said fitting member for securing said article for smoking within grasping portion of said fitting member.
DAVIS does not disclose, said fitting member and said securing member form one non-detachable part.
RITTASE teaches a cigar holder with an engaging portion 3 (Figs. 1-3).  The engaging portion has strips which allows the portion to expand and contract to accommodate larger or smaller cigars (Page 1, lines 74-87).  The device shown is a unitary construction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVIS to provide said fitting member and said securing member form one non-detachable part s as taught in RITTASE.  A person of ordinary skill in the art would optionally provide a detachable device or a device of unitary construction. The engaging portion of RITTASE is a known equivalent to the grasping portion of DAVIS.  Since the prior art teaches both devices for identical purposes, securely holding cigars and cigarettes, substituting one of the other would merely be substituting a known equivalent to get a predictable result.  Additionally the courts have held that making components integral to be a mere obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
Regarding claim 14, modified DAVIS discloses the device of claim 13 as discussed above.  DAVIS further discloses said grasping portion is extendable (Page 1, lines 71-74).  When the combination of inner leaves d and outer leaves e flex to receive the cigar or cigarette they extend, thus making them extendable.
Regarding claims 15 - 17, DAVIS discloses the device of claim 1 as discussed above.  DAVIS further discloses said grasping portion is flexible and said grasping portion grasps one end of said article for smoking and said grasping portion can grasp an article for smoking of diverse sizes.  (Page 1, lines 21-34)
Regarding claim 20, modified DAVIS discloses the device of claim 13 as discussed above.  DAVIS further discloses said device is substantially made of one or more kinds of metal 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS and RITTASE as applied above and in further view of "Influence of cigarette circumference on smoke chemistry, biological activity, and smoking behaviour" (hereinafter McADAM).
Regarding claim 18, modified DAVIS discloses the device of claim 13 as discussed above.  DAVIS does not explicitly disclose said grasping portion can grasp an article for smoking having a diameter ranging from about 1 mm to about 10 mm.
DAVIS discloses that the device can cones may be contracted or expanded to various sizes to adapt itself to the size of the cigar or cigarette and hold same securely in the holder (Page 1, lines 21-34). DAVIS does not disclose specific dimensions of the device, only that both cigars and cigarettes can be held securely.
McADAM teaches cigarettes with reduced circumference which are increasingly popular in some countries (abstract).  McADAM teaches cigarettes can have a circumference ranging from as low as 10 mm up to 70 mm.  This is equivalent to 3 mm up to 22 mm diameter when solving the mathematical equation
                
                    C
                    i
                    r
                    c
                    u
                    m
                    f
                    e
                    r
                    e
                    n
                    c
                    e
                    =
                    (
                    d
                    i
                    a
                    m
                    e
                    t
                    e
                    r
                    )
                    π
                
            
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVIS to accommodate a range of diameters of cigarettes as taught in McADAM.  A person of ordinary skill in the art would obviously recognize that the device of DAVIS is dimensioned to accommodate a wide range of cigarettes.  Since DAVIS discloses the advantage of a single device to hold various diameters, the workable ranges would be altered by a person of ordinary skill in the art.  DAVIS says the device can hold any size cigar or cigarette.  Therefore, the DAVIS discloses that the device .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS and RITTASE as applied above and in further view of US 20030140933 A1 (hereinafter EICHEL)
Regarding claim 19, modified DAVIS discloses the device of claim 13 as discussed above.  DAVIS does not explicitly disclose said device is substantially made of one or more kinds of plastics.
EICHEL teaches a holder 10 for a cigarette 12 (Fig. 1, ¶56).  The holder can be made of plastic or other similar material, chosen for its strength and rigidity (¶56).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVIS to said device is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 0882825 A to HEALD which discloses a cigar and cigarette holder with a securement device and arms that flex to accommodate various sizes (Fig. 7; page 2, lines 21-57).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                  


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747